Citation Nr: 0915948	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  98-03 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of contusion to the back.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for hypertension, to 
include as secondary to a psychiatric disorder.

4.  Entitlement to service connection for an unspecified 
ankle disorder.

5.  Entitlement to service connection for an eye disorder. 

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to a compensable disability rating for 
residuals of malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama and a July 2004 rating decision of the VA 
RO in Columbia, South Carolina.  The case was subsequently 
transferred to the RO in Montgomery, Alabama.

The Veteran testified before the undersigned at a Travel 
Board hearing in March 2009.  A transcript of this proceeding 
is associated with the claims file.

The issues of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD, entitlement to 
service connection for hypertension, and entitlement to a 
compensable disability rating for residuals of malaria are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The RO denied service connection for a back disorder and 
an acquired psychiatric disorder in an August 1968 rating 
decision and properly notified the Veteran, who did not 
initiate an appeal of that decision.

2.  Evidence received since the August 1968 rating decision 
regarding the Veteran's claim for service connection for a 
back disorder is cumulative of evidence previously submitted 
and does not raise a reasonable possibility of substantiating 
the claim.

3.  The RO denied service connection for depressive neurosis 
in an October 1971 rating decision and properly notified the 
Veteran, who did not initiate an appeal of that decision.

4.  Evidence received since the October 1971 rating decision 
regarding the Veteran's claim for service connection for an 
acquired psychiatric disorder bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative and redundant of the evidence of record at 
the time of the last prior final denial, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  There is no competent medical evidence of a current 
unspecified ankle disorder.  

6.  There is no competent medical evidence of a current eye 
disorder.  

7.  There is no competent medical evidence of current 
bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The rating decisions of August 1968 and October 1971 are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

2.  New and material evidence having not been submitted, the 
claim of entitlement to service connection for contusion to 
the back is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  New and material evidence having been submitted, the 
claim of entitlement to service connection for an acquired 
psychiatric disorder to include PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

4.  Service connection for an unspecified ankle disorder is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  Service connection for an eye disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a back 
disorder, acquired psychiatric disorder, hypertension, ankle 
disorder, eye disorder, and bilateral hearing loss are 
related to his service with the United States Army from July 
1963 to July 1966.  Specifically, he contends that he injured 
his back during an authorized parachute jump and continues to 
have residuals from this injury.  He also contends that he 
suffers from an acquired psychiatric disorder to include PTSD 
due to the stressful incidents he experienced while serving 
in Vietnam.  He further contends that he has developed 
hypertension as a result of his psychiatric disorder.  The 
Veteran maintains that he broke both legs while in service 
and currently suffers from ankle disorders.  He also 
maintains that he lost his eyesight for a period of time 
during military service as a result of his exposure to 
herbicides.  The Veteran also claims that he was exposed to 
excessive noise in service to include bombs, mortar shells, 
and welding machinery.  The Veteran attributes his current 
hearing loss to this acoustic trauma.  Finally, the Veteran 
maintains that his service-connected residuals of malaria are 
more disabling than currently evaluated.  

Factual Background

Service treatment records show that the Veteran had a normal 
examination upon enlistment in July 1963.  Specifically, 
examination of the lower extremities, eyes, spine, 
psychiatric system, heart, and vascular was normal.  The 
Veteran's vision was reportedly 20/20 and blood pressure was 
128/80.  Audiological examination was also normal and 
revealed the following:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
0 dB 
(10)
0 dB 
(10)

0 dB 
(5)
Left 
Ear
0 dB 
(10)
0 dB 
(10)

0 dB 
(5)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

During service, the Veteran complained of painful eyes in 
January 1963.  An August 1965 records show that the Veteran 
suffered a contusion to the back, mild after an authorized 
parachute jump.  In May 1966 the Veteran was treated for 
malaria.  

Upon separation examination in July 1966, examination of the 
lower extremities, eyes, spine, psychiatric system, heart, 
and vascular was normal.  The Veteran's vision was reportedly 
20/20 and blood pressure was 124/82.  Audiological 
examination was also normal and revealed the following:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
5 dB 
(15)
5 dB 
(15)

0 dB 
(5)
Left 
Ear
10 
dB(10)
10 dB 
(20) 

0 dB 
(5)

In his July 1966 Report of Medical History the Veteran denied 
"foot trouble," "bone, joint, or other deformity," "eye 
trouble," "running ears," "frequent trouble sleeping," 
"frequent or terrifying nightmares," "depression or 
excessive worry," and "high or low blood pressure."  

The Veteran submitted an original claim for service 
connection for malaria, headaches, a back injury, stomach 
ulcer, and a nervous condition in May 1968.  By rating 
decision dated in August 1968 the RO denied service 
connection for the claimed conditions as there was no 
evidence of any of these disorders on the Veteran's July 1966 
separation examination.  

The Veteran submitted a second claim, this time for malaria 
and a nervous disorder in September 1971.  VA treatment 
records at that time showed that the Veteran was hospitalized 
for depressive neurosis from August 1971 to October 1971.  By 
rating decision dated in October 1971 the RO denied service 
connection for depressive neurosis and granted service 
connection for malaria, assigning a noncompensable disability 
rating.  Although the RO provided notice of this denial, the 
Veteran did not initiate an appeal of the rating decision.  
Thus, the RO's decision of October 1971 is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

Following this decision, the Veteran submitted several claims 
for nonservice-connected pension.  In connection with these 
claims, VA and private treatment records were obtained which 
showed several hospitalizations for psychiatric complaints 
and several diagnoses of schizophrenia beginning in May 1975.  
Also, in connection with these claims the Veteran was 
afforded VA general examinations in October 1979, March 1993, 
and January 1995.  During the October 1979 VA examination the 
Veteran reportedly had a normal spine with full range of 
motion, normal eyes, and normal ankles.  The October 1979 VA 
psychiatric examination report contained an opinion that the 
Veteran's "acquired mental retardation [was] probably based 
on Vietnam combat flashbacks."  During the March 1992 VA 
examination the Veteran reported a diagnosis of hypertension 
since June 1988 and also denied any back pain.  During the 
January 1995 VA examination the Veteran reportedly had visual 
acuity of 20/15 for the right eye and 20/15 for the left eye.  
Nonservice-connected pension was awarded by rating decision 
dated in October 1995.  

In May 1997 the Veteran submitted a claim for service 
connection for hypertension and PTSD and requested an 
increased rating for his service-connected residuals of 
malaria.  He was afforded a VA examination in September 1997 
which showed a diagnosis of schizophrenia and no residuals of 
malaria and by rating decision dated in October 1997 the RO 
denied service connection for PTSD and hypertension and 
continued the noncompensable disability rating for residuals 
of malaria.  The Veteran perfected an appeal of this decision 
but, unfortunately, this appeal was never processed until 
now.  

In October 2002 the Veteran submitted a claim for service 
connection for PTSD, psychosis, a seizure disorder, and a 
back disorder.  By rating decision dated in February 2003 the 
RO denied service connection for a seizure disorder and 
continued the previous denials of service connection for an 
acquired psychiatric disorder to include PTSD and a back 
disorder.  

In July 2004 the Veteran submitted a claim for service 
connection for an ankle disorder, an eye disorder, hearing 
loss, a psychiatric disorder, and a back disorder.  The 
Veteran was scheduled for a VA examination for his claimed 
eye and hearing loss disorders in April 2004 but failed to 
report to this examination and failed to explain his absence.  
By rating decision dated in July 2004 the RO denied service 
connection for an ankle disorder, an eye disorder, and 
hearing loss and found that the Veteran had failed to submit 
new and material evidence to reopen previously denied claims 
for service connection for an acquired psychiatric disorder 
to include PTSD and a back disorder.  The Veteran submitted a 
Notice of Disagreement in July 2004 and, thereafter, timely 
perfected an appeal.  The finding of no new and material 
evidence was reiterated in the March 2005 statement of the 
case and December 2008 supplemental statement of the case 
(SSOC).  


A review of the claims folders reveals VA treatment records 
dated from August 1971 to November 2008, private treatment 
records dated from July 1978 to March 1993, and multiple VA 
examination reports dated from October 1979 through September 
1997.  The Veteran was scheduled for a more recent 
examination in connection with some of the claims on appeal 
in April 2004, however the Veteran failed to report to this 
examination and failed to explain his absence.  The record 
also shows that the Veteran has been awarded Social Security 
Disability benefits beginning November 2002.  However, the 
administrative decision and medical records supporting this 
award have been determined to be unavailable in a November 
2008 memorandum.   

New and Material Evidence Issues

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

For claims filed prior to August 29, 2001, new and material 
evidence was defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

For claim filed after August 29, 2001, new evidence is 
defined as existing evidence not previously submitted to 
agency decision makers.  Material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.  

1.	Back Disorder

As above, the Veteran submitted an original claim for service 
connection for a back  disorder in May 1968.  By rating 
decision dated in August 1968 the RO denied service 
connection for the claimed conditions as there was no 
evidence of any of these disorders on the Veteran's July 1966 
separation examination.  Although the RO provided notice of 
this denial, the Veteran did not initiate an appeal of the 
rating decision.  Thus, the RO's decision of August 1968 is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

The evidence of record at the time of the August 1968 
decision included only the Veteran's service treatment 
records which showed a contusion to the back, mild after an 
authorized parachute jump in August 1965 and a normal 
evaluation of the spine during the July 1966 separation 
examination.

In March 2004 the Veteran filed a claim to reopen his 
previously denied claim for service connection for a back 
disorder.  Since the claim to reopen was received after 
August 29, 2001, this claim shall be evaluated using the new 
criteria for new and material evidence.  In connection with 
this claim the RO reviewed all evidence submitted since the 
August 1968 rating decision which included VA treatment 
records dated from August 1971 to November 2008, private 
treatment records dated from July 1978 to March 1993, and 
multiple VA examination reports dated from October 1979 
through September 1997.  As above, during an October 1979 VA 
general examination the Veteran reportedly had a normal spine 
with full range of motion and during a March 1992 VA general 
examination the denied any back pain.          

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in August 1968 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in August 1968  was that there was 
no current diagnosis of a back disorder.  Since the August 
1968 decision the RO has obtained three decades worth of 
medical records and none of these records show an actual 
diagnosis of a back disorder or even complaints of back pain.  
As this evidence does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim, it cannot 
serve to reopen the claim.  

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for a back disorder are not met.

2.	Acquired Psychiatric Disorder to include PTSD

As above, the Veteran submitted an original claim for service 
connection for a nervous condition in May 1968.  By rating 
decision dated in August 1968 the RO denied service 
connection for a nervous condition as there was no evidence 
of any of these disorders on the Veteran's July 1966 
separation examination.  Although the RO provided notice of 
this denial, the Veteran did not initiate an appeal of the 
rating decision.  Thus, the RO's decision of August 1968 is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran submitted a second claim for a nervous disorder 
in September 1971.  VA treatment records at that time showed 
that the Veteran was hospitalized for depressive neurosis 
from August 1971 to October 1971.  By rating decision dated 
in October 1971 the RO denied service connection for 
depressive neurosis but did not specifically give a reason 
for the denial.  Although the RO provided notice of this 
denial, the Veteran did not initiate an appeal of the rating 
decision.  Thus, the RO's decision of October 1971 is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In May 1997 the Veteran filed a claim for service connection 
for PTSD, in affect a claim to reopen his previously denied 
claim for service connection for an acquired psychiatric 
disorder.  Since the claim to reopen was received prior to 
August 29, 2001, this claim shall be evaluated using the old 
criteria for new and material evidence.  In connection with 
this claim the RO reviewed all evidence submitted since the 
October 1971 rating decision which included VA treatment 
records dated from August 1971 to November 2008, private 
treatment records dated from July 1978 to March 1993, and 
multiple VA examination reports dated from October 1979 
through September 1997.  Specifically, an October 1979 VA 
psychiatric examination report contains an opinion that the 
Veteran's "acquired mental retardation [was] probably based 
on Vietnam combat flashbacks."  

Upon review of the record, the Board finds that evidence 
received since the October 1971 decision with regard to the 
claim for an acquired psychiatric disorder to include PTSD is 
new and material.  Specifically, the October 1979 VA 
psychiatric examination report provides a possible nexus 
between the Veteran's psychiatric disorder and military 
service and is therefore new and material.  38 C.F.R. 
§3.156(a).  Therefore, the Veteran's claim for an acquired 
psychiatric disorder to include PTSD is reopened.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In addition, certain chronic diseases, such as arthritis and 
bilateral hearing loss, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one 
year after discharge may still be service connected if all 
the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

1.	Ankle disorder

The Board finds that service connection for an ankle disorder 
is not in order.  The Veteran's service treatment records are 
negative for complaints of or a diagnosis of an ankle 
disorder.  Significantly, the Veteran's July 1966 separation 
examination showed normal lower extremities and the Veteran 
denied "foot trouble" or "bone, joint, or other deformity" 
on his July 1966 Report of Medical History.  Furthermore, 
there is no evidence of a current ankle disorder.  Private 
and VA treatment records dated though November 2008 are 
negative for complaints of ankle pain or an ankle disorder.  
As was stated earlier, current disability is required in 
order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for an ankle disorder, 38 U.S.C.A. § 5107(b), and 
the claim is denied.



2.	 Eye disorder

The Board finds that service connection for an eye disorder 
is not in order.  While the Veteran's service treatment 
records show complaints of painful eyes, there is no evidence 
of a current eye disorder.  As above, during the October 1979 
VA general examination the Veteran reportedly had normal eyes 
and during the January 1995 VA general examination the 
Veteran reportedly had visual acuity of 20/15 for the right 
eye and 20/15 for the left eye.  Also, as above, the Veteran 
was scheduled for an examination with regard to this claim in 
April 2004 but failed to report to the scheduled examination 
or explain his absence.  As was stated earlier, current 
disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for an eye disorder, 38 U.S.C.A. § 5107(b), and 
the claim is denied.

3.	 Bilateral hearing loss

The Board finds that service connection for bilateral hearing 
loss is not in order.  While the Veteran's service treatment 
records show a slight decrease in hearing from enlistment in 
July 1963 and July 1966 there is no evidence of current 
hearing loss.  None of the available treatment records show 
complaints of hearing loss or a diagnosis of hearing loss.  
Also, as above, the Veteran was scheduled for an examination 
with regard to this claim in April 2004 but failed to report 
to the scheduled examination or explain his absence.  As was 
stated earlier, current disability is required in order to 
establish service connection.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Therefore, in the absence of 
evidence of a current disability, the preponderance of 
evidence is against service connection for hearing loss, 38 
U.S.C.A. § 5107(b), and the claim is denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board notes that there are issues still pending from an 
appeal perfected in 1998, and thus pre-dated the enactment of 
the current laws and regulations pertaining to the duties to 
notify and assist.  Such notice was not mandated at that time 
of the initial decision; however, the appellant has the right 
to content-complying notice and proper subsequent process.  
Pelegrini, 18 Vet. App.  at 120.  

With regard to the service connection issues, the RO provided 
the appellant pre-adjudication notice by letter dated in 
March 2004.  A subsequent letter dated in March 2006 
addressed the rating criteria and effective date provisions 
that are pertinent to the appellant's claim pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) and the claim 
was readjudicated in a December 2008 supplemental statement 
of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

With respect to claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the appellant on 
March 2004 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, attempted to afford the 
Veteran physical examinations, and afforded the Veteran the 
opportunity to give testimony before the Board.  As above, 
the Veteran was scheduled for a more recent examination in 
connection with some of the claims on appeal in April 2004, 
however the Veteran failed to report to this examination and 
failed to explain his absence.  Also, as above the record 
shows that the Veteran has been awarded Social Security 
Disability benefits beginning November 2002.  However, the 
administrative decision and medical records supporting this 
award have been determined to be unavailable in a November 
2008 memorandum.  Furthermore, VA has requested records from 
Bullock County Correctional Facility but has received no 
response.       

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

The appeal seeking to reopen a claim of service connection 
for residuals of contusion to the back is denied.

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder to include PTSD, the claim is reopened.  
To this extent, the appeal is granted.

Service connection for an unspecified ankle disorder is 
denied.

Service connection for an eye disorder is denied.

Service connection for bilateral hearing loss is denied.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for an acquired 
psychiatric disorder to include PTSD.  After ensuring 
compliance with VA's duty to assist in the development of the 
claim, it must be readjudicated on a de novo basis.  In that 
regard, the duty to assist includes obtaining medical 
examinations or opinions if necessary.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

While the Veteran's service treatment records are negative 
for a psychiatric disorder the Veteran first complained of a 
psychiatric disorder less than two years after service, in 
May 1968.  He was first hospitalized for a psychiatric 
disorder in August 1971 with a resulting diagnosis of 
depressive neurosis and was thereafter hospitalized for 
psychiatric disorders on several occasions.  A May 1975 VA 
hospitalization report shows a diagnosis of schizophrenia.  
Also, an October 1979 VA psychiatric examination report 
contains a notation of "acquired mental retardation probably 
based on Vietnam combat flashbacks."  Furthermore, the 
Veteran's personnel records show that he is in receipt of the 
Combat Infantryman Badge and is thus a combat veteran.  On 
remand, the Veteran should be afforded a VA examination to 
determine the type of psychiatric disorder the Veteran 
currently suffers from and whether or not it is related to 
his military service.

As to the hypertension claim, a review of the record shows 
that the Veteran was diagnosed with hypertension in June 
1988.  Specifically, during a March 1992 general VA 
examination the Veteran reported this history.  The Veteran 
is not claiming that his hypertension was incurred during 
military service, rather he is claiming that his hypertension 
is secondary to his psychiatric disorder.    

The issue of whether the Veteran has an acquired psychiatric 
disorder related to military service is at the center of the 
hypertension issue as he is claiming service connection for 
hypertension secondary to an acquired psychiatric disorder.  
If on examination conducted pursuant to this remand, it is 
determined that the Veteran does in fact have an acquired 
psychiatric disorder related to military service then, he 
should be afforded a VA examination to determine whether he 
has hypertension as a result of that acquired psychiatric 
disorder.  

Also, the Veteran's service treatment records show that he 
incurred malaria in May 1966.  Service connection was granted 
for residuals of malaria by rating decision dated in October 
1971 and a noncompensable evaluation was assigned.  Malaria 
is evaluated as 100 percent disabling when it is an active 
disease. 38 C.F.R. § 4.88b, DC 6304.  Thereafter, residuals 
such as liver or spleen damage are evaluated under the 
appropriate system.  The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  
Relapses must also be confirmed by the presence of malarial 
parasites in blood smears.  See 38 C.F.R. § 4.88b, Note 
following Diagnostic Code 6304.  The Board notes that the 
most recent VA examination in the claims file regarding the 
Veteran's malaria is dated in September 1997.  However, this 
examination report is over ten years old.  Furthermore, the 
examiner did not comment on whether the Veteran had been 
tested for the malarial parasite in a blood smear.  Nor did 
the examiner note whether the Veteran had any residuals from 
his malaria to include liver or spleen damage.  

Finally, with regard to the hypertension and malaria issues, 
the Board notes that the RO has not had a chance to review 
any evidence submitted after the March 1998 statement of the 
case (SOC) including several VA outpatient psychiatric 
records dated from October 2002 to November 2008.  The Board 
also notes that a waiver of RO review has not been received 
in conjunction with any of this new evidence.  These records 
show treatment for the Veteran's various disorders, including 
hypertension and various other disorders.  Accordingly, the 
issues of entitlement to service connection for hypertension 
and entitlement to a compensable disability rating for 
service-connected residuals of malaria must be remanded to 
the RO so that the RO may consider the claim in light of the 
evidence received subsequent to the March 1998 SOC.  
38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine 
the current nature and likely 
etiology of the claimed acquired 
psychiatric disorder.  Based on the 
examination and review of the record, 
the examiner should provide a 
diagnosis for the Veteran's 
psychiatric and opine whether it is 
at least as likely as not that this 
disorder is related to the Veteran's 
military service to include his 
combat service.

A complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims file should be 
made available to the examiner for 
review in conjunction with the 
examination.  

2.  If and only if the Veteran's 
acquired psychiatric disorder is 
related to his military service, 
schedule the Veteran for an 
appropriate VA examination for the 
purpose of ascertaining whether the 
Veteran has a current diagnosis of 
hypertension and, if so, whether it 
is at least as likely as not that his 
hypertension is caused by or 
aggravated by any service-connected 
psychiatric disorder.

A complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims file should be 
made available to the examiner for 
review in conjunction with the 
examination.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of his residuals of 
malaria.  The examination should comply 
with AMIE protocols and all residuals 
should be reported in detail.  
Specifically, the examiner should test 
for the malarial parasite in a blood 
smear and comment on whether the Veteran 
has any residuals from his malaria to 
include liver or spleen damage.

The claims folder must be made available 
to the examination for review and any 
indicated studies should be performed.  

4.  After the development requested 
above has been completed to the 
extent possible, the RO should 
readjudicate the appellant's claims.  
If any benefit sought continues to be 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC). Thereafter, if appropriate, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


